DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “the interior panel” in line 5 and it appears to be intended to recite, “the building interior facing panel.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US 2015/0252564) in view of Peterson (US 6,131,364).
Re claim 1, Ferren discloses an insulating panel assembly (Fig. 2, Fig. 5 100) comprising: 
a building exterior facing panel (42a, [0049]), the building exterior facing panel (42a) being formed of a metal ([0050]); 
a building interior facing panel (42b, ([0050])), the interior panel (42b) having a length equal to (Fig. 2) the building exterior facing panel (42a); and 
a spacer (106), the spacer (106) being connected to (Fig. 5, [0036]) the building exterior facing panel (42a) and the building interior facing panel (42b), the spacer (106) maintaining the building exterior facing panel (42a) in a generally parallel, spaced relationship (Fig. 2) with the building interior facing panel (42b) such that a gap (at 54) is defined between the building exterior facing panel (42a) and the building interior facing panel (42b),
but fails to disclose the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer.
However, Peterson discloses the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer (Col 1 lines 25-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren with a spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic space as disclosed by Peterson in order to utilize a material that is commercially economical, sufficiently strong and rigid to function as a spacer, is corrosion resistant, and maintain structural integrity which is not adversely affected by long-term exposure to sunlight (Col 1 lines 25-36). 
Re claim 2, Ferren as modified discloses the insulating panel assembly of claim 1, comprising an insulation (54) disposed in the gap (at 54).
Re claim 3, Ferren as modified discloses the insulating panel assembly of claim 1, but fails to disclose wherein the insulation is free floating (though it appears to be from [0037]).  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren wherein the insulation is free floating in order to reduce the need and time associated with connecting the insulation to the remainder of the system, but it with fasteners or adhesives.  
Re claim 4, Ferren as modified discloses the insulating panel assembly of claim 2, Bailey discloses wherein the insulation (54) is coupled to (Fig. 2) at least one of the building exterior facing panel (42a), the building interior facing panel (42b), and the spacer (106, as “coupling” requires no contact or connection thereto).
Re claim 10, Ferren as modified discloses the insulating panel assembly of claim 1, wherein reflectance ([0034] discloses 42a with mirror finish, see also [0035]) of the building exterior facing panel (42a) facilitates thermal insulation (because of the finish) of the insulating panel assembly (100).
Re claim 11, Ferren as modified discloses the insulating panel assembly of claim 1, wherein the interior panel (42b) imparts rigidity (via the materials disclosed in [0035]) to the insulating panel assembly (200).
Re claim 12, Ferren discloses a method of manufacturing an insulating panel assembly (Fig. 2, Fig. 5 100) comprising: 
forming a building exterior facing panel (42a, [0049], 42a shown formed) from a metal ([0050]); 
forming a building interior facing panel (42b, ([0050], 42b shown as formed), the interior panel (42b) having a length equal to (Fig. 2) the building exterior facing panel (42a); and 
coupling a spacer (106, Fig. 5 showing coupling as defined below) such that a gap (at 54) is formed between the building exterior facing panel (42a) and the building interior facing panel (42a) and the building exterior facing panel (42a) and the building interior facing panel (42b) are maintained in a generally parallel, spaced relationship (Fig. 2),
but fails to disclose the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer.
However, Peterson discloses the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer (Col 1 lines 25-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Ferren with a spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic space as disclosed by Peterson in order to utilize a material that is commercially economical, sufficiently strong and rigid to function as a spacer, is corrosion resistant, and maintain structural integrity which is not adversely affected by long-term exposure to sunlight (Col 1 lines 25-36). 
Re claim 13, Ferren as modified discloses the method of claim 12, comprising locating (Fig. 2 showing 54 located) an insulation (54) disposed in the gap (at 54).
Re claim 14, Ferren as modified discloses the method of claim 13, but fails to disclose wherein the insulation is free floating (though it appears to be from [0037]).  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferren wherein the insulation is free floating in order to reduce the need and time associated with connecting the insulation to the remainder of the system, but it with fasteners or adhesives.  
Re claim 15, Ferren as modified discloses the method of claim 13, wherein the building interior facing panel (42b) and the building exterior facing panel (42a) are not laminated to the insulation (as Ferren makes no mention thereof).
Re claim 16, Ferren as discloses the method of claim 12, wherein the building interior facing panel (42b) and the building exterior facing panel (42a) do not require edge treatment (as Ferren makes no mention thereof).	

Claim(s) 5-6, 9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US 2015/0252564) in view of Peterson (US 6,131,364) and Weinryb et al (“Weinryb”) (US 2014/0208669).
Re claim 5, Ferren as modified discloses the insulating panel assembly of claim 1, but fails to disclose comprising a gas disposed in the gap.
However, Weinryb discloses comprising a gas ([0029]) disposed in the gap (112).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren comprising a gas disposed in the gap as disclosed by Weinryb in order to improve thermal qualities ([0029]), while reducing weight.    
Re claim 6, Ferren as modified discloses the insulating panel assembly of claim 5, Weinryb discloses wherein the gas ([0029]) is at least one of air, Argon, and Krypton ([0029]).
Re claim 9, Ferren as modified discloses the insulating panel assembly of claim 1, but fails to disclose comprising a coating applied to at least one of the building interior facing panel and the building exterior facing panel.
However, Weinryb discloses comprising a coating (312) applied to at least one of the building interior facing panel and the building exterior facing panel (122).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren comprising a coating applied to at least one of the building interior facing panel and the building exterior facing panel as disclosed by the alternative embodiment of Weinryb in order to visually block any dirt, dust, insects ([0010]). 
Re claim 17, Ferren as modified discloses the method of claim 12, but fails to disclose wherein, when installed, structural silicone is applied to the building interior facing panel.
However, Weinryb discloses wherein, when installed, structural silicone ([0015]) is applied to the building interior facing panel (110, 42a of Ferren).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren wherein, when installed, structural silicone is applied to the building interior facing panel as disclosed by Weinryb in order to provide structural support ([0015]). 
Re claim 18, Ferren as modified discloses the method of claim 1, but fails to disclose comprising a gas disposed in the gap.
However, Weinryb discloses comprising a gas ([0029]) disposed in the gap (112).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferren comprising a gas disposed in the gap as disclosed by Weinryb in order to improve thermal qualities ([0029]), while reducing weight.    
Re claim 19, Ferren as modified discloses the insulating panel assembly of claim 12, but fails to disclose comprising applying a coating to at least one of the building interior facing panel and the building exterior facing panel.
However, Weinryb discloses comprising applying a coating (312 shown applied) to at least one of the building interior facing panel and the building exterior facing panel (122).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferren comprising a coating applied to at least one of the building interior facing panel and the building exterior facing panel as disclosed by Weinryb in order to visually block any dirt, dust, insects ([0010]). 

Claim(s) 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US 2015/0252564) in view of Peterson (US 6,131,364) and Wilson et al (“Wilson”) (US 2017/0028686).
Re claim 7, Ferren as modified discloses the insulating panel assembly of claim 7, but fails to disclose wherein the building interior facing panel is formed from an architectural glass.
However, Wilson discloses wherein the building interior facing panel is formed from an architectural glass ([0059], as claim 8 recites architectural glass is laminated glass, which is described therein).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren wherein the building interior facing panel is formed from an architectural glass as disclosed by Wilson in order to increase aesthetic appeal to allow light to pass therethrough.
Re claim 8, Ferren as modified discloses the insulating panel assembly of claim 7, Wilson discloses wherein the architectural glass ([0059]) is at least one of laminated glass ([0059]) and patterned decorative glass.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Ferren wherein the architectural glass is at least one of laminated glass and patterned decorative glass as disclosed by Wilson in order to improve durability ([0059]).
Re claim 20, Ferren as modified discloses the method of claim 7, but fails to disclose wherein the building interior facing panel is formed from an architectural glass.
However, Wilson discloses wherein the building interior facing panel is formed from an architectural glass ([0059], as claim 8 recites architectural glass is laminated glass, which is described therein).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ferren wherein the building interior facing panel is formed from an architectural glass as disclosed by Wilson in

Response to Arguments 
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635